           Case 3:19-cv-05711-EMC Document 79-1 Filed 05/21/21 Page 1 of 3



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
 8
                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                              Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
12    INC., individually and on behalf of all others          DECLARATION OF PATRICK H.
      similarly situated,
13                                                            PELUSO IN SUPPORT OF
                              Plaintiff,                      ADMINISTRATIVE MOTION TO
14                                                            FILE UNDER SEAL
      v.
15                                                            Judge: Hon. Edward M. Chen
      TOTAL MERCHANT SERVICES, LLC, a                         Courtroom: 5
16    Delaware limited liability company,                     Complaint Filed: September 11, 2019
17                            Defendant.
18
19
             I, Patrick Peluso, on oath declare as follows:
20
             1.     I am one of the attorneys for Plaintiff Abante Rooter and Plumbing, Inc.
21
     (“Plaintiff”) and the alleged Class in the above-captioned action. I am over the age of 18 and can
22
     competently testify to the matters set forth herein if called to do so.
23
             2.     I submit this declaration in support of Plaintiff’s Administrative Motion to File
24
     Under Seal, pursuant to Local Rules 79-5 and 7-11.
25
             3.     Plaintiff’s Reply in Support of Motion for Class Certification discusses documents
26
     and testimony that Defendant Total Merchant Services, LLC (“Defendant”) has designated as
27
28   PELUSO DECL. ISO ADMIN.                            1
     MOTION TO FILE UNDER SEAL
         Case 3:19-cv-05711-EMC Document 79-1 Filed 05/21/21 Page 2 of 3




 1   confidential pursuant to the stipulated protective order entered in this case (dkt. 42). Therefore,
 2   Plaintiff is filing portions of this document under seal in compliance with the protective order.
 3          4.      In compliance with L.R. 79-5(d)(1)(D), Plaintiff also submits unredacted versions
 4   of the following documents requested to be sealed
 5
                         Document                                 Portion Designated Confidential
 6    Plaintiff’s Reply in Support of Motion for           Page 2 n.1; page 3 lines 5-6, 13, 19-21; page 8
      Class Certification                                  lines 26-27; page 9 lines 1-3; and page 14
 7                                                         lines 15-19.
 8
            Further affiant sayeth not.
 9
            I declare under penalty of perjury that the foregoing is true and correct and that this
10
     declaration was executed in the State of Colorado, on May 21, 2021.
11
12                                          By:     /s/ Patrick H. Peluso
13
                                                   Patrick H. Peluso
14                                                 ppeluso@woodrowpeluso.com
                                                   WOODROW & PELUSO, LLC
15                                                 3900 East Mexico Avenue, Suite 300
                                                   Denver, Colorado 80210
16
                                                   Telephone: (720) 213-0676
17
18
19

20
21
22
23
24
25
26
27
28   PELUSO DECL. ISO ADMIN.                           2
     MOTION TO FILE UNDER SEAL
         Case 3:19-cv-05711-EMC Document 79-1 Filed 05/21/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that on May 21, 2021, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5          Beth-Ann Ellenberg Krimsky (admitted pro hac vice)
            Email: beth-ann.krimsky@gmlaw.com
 6
            Lawren A. Zann (admitted pro hac vice)
 7          Email: lawren.zann@gmlaw.com
            Greenspoon Marder, PA
 8          200 East Broward Blvd.
            Suite 1800
 9          Fort Lauderdale, FL 33301
            954-527-2427
10          Email: beth-ann.krimsky@gmlaw.com

11          James Harold Vorhis
            Email: jvorhis@nossaman.com
12          Nossaman LLP
            50 California Street
13          34th Floor
            San Francisco, CA 94111
14          415-398-3600

15          Counsel for Defendant Total Merchant Services, LLC

16                                                       /s/ Patrick H. Peluso
17
18
19

20
21
22
23
24
25
26
27
28   PELUSO DECL. ISO ADMIN.                         3
     MOTION TO FILE UNDER SEAL
